Title: Enclosure: Power of Attorney to Richard Hanson, [4 November 1792]
From: Jefferson, Thomas
To: Hanson, Richard


EnclosurePower of Attorney to Richard Hanson

[4 Nov. 1792]

Now Know all men by these presents that I have constituted Richard Hanson of Petersburg in Virginia my Attorney in fact, with full powers to demand recieve and recover the said monies from the several debtors and all other persons who are or may become liable to pay the same, and to give discharges and acquittals thereon, and the same and every or any part thereof to apply to the discharge of the debt for which I am bound to William Jones of Bristol as surviving partner of Farrel & Jones. In witness wherof I have hereto set my hand and seal this 4th. day of November 1792. Witness

Th: Jefferson

